Citation Nr: 0710948	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1945 to December 
1949, from January 1950 to December 1955, and from December 
1955 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in February 2007.

In March 2007, the veteran's appeal has been advanced on the 
Board's docket in accordance with 38 C.F.R. § 20.900(c) 
(2006).

The reopened claims for service connection for a lumbar spine 
disorder and a left knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a lumbar 
spine disorder was previously denied by the RO in March 1986 
on the basis that a lumbosacral strain noted in the service 
medical records was acute and was not noted on the retirement 
exam.  The veteran was notified of the decision and his 
appellate rights, but he did not perfect an appeal of the 
decision.

2.  The veteran's claim for service connection for a left 
knee disorder was previously denied by the RO in September 
1995 on the basis that although the service medical records 
reflected an injury of the left knee in November 1966, no 
abnormality of the left knee was noted on separation 
examination or on VA examination in February 1986.  The 
veteran was notified of the decision and his appellate rights 
later that month, but he did not perfect an appeal of the 
decision.

3.  The RO declined to reopen the claim for service 
connection for a lumbar spine disorder in a decision of 
December 2002, and again the veteran did not appeal.  

4.  The additional evidence presented since the prior 
decisions includes competent medical opinion linking current 
lumbar spine and left knee disorders to service, and raises a 
reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a lumbar 
spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Board also notes that the veteran 
has been informed through the letter of the definition of new 
and material evidence, and what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the correspondence adequately informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The veteran's initial duty-
to-assist letter was provided before the adjudication of his 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records have been 
obtained.  The veteran has presented statements from his 
private physicians.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a lumbar spine disorder and his claim for service 
connection for a left knee disorder.  He asserts that his 
current back and knee problems were incurred in service.  

The veteran's claim for service connection for a lumbar spine 
disorder was previously denied by the RO in March 1986 on the 
basis that a lumbosacral strain noted in the service medical 
records was acute and was not noted on the retirement exam.  
The veteran was notified of the decision and his appellate 
rights, but he did not perfect an appeal of the decision.

The veteran's claim for service connection for a left knee 
disorder was previously denied by the RO in September 1995 on 
the basis that although the service medical records reflected 
a hatchet cut injury of the left knee in November 1966, no 
abnormality of the left knee was noted on separation 
examination or on VA examination in February 1986.  The 
veteran was notified of the decision and his appellate rights 
later that month, but he did not perfect an appeal of the 
decision.

The RO declined to reopen the claim for service connection 
for a lumbar spine disorder in a decision of December 2002, 
and again the veteran did not appeal.  

The rating decisions which denied service connection are 
final based upon the evidence then of record. 38 U.S.C.A. § 
7105.  However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in 2003, the regulations in effect since August 29, 
2001, are for application.  Nevertheless, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

The additional evidence presented since the prior decisions 
includes testimony given by the veteran during a hearing held 
before the undersigned Veterans Law Judge in February 2007.  
He testified that he twisted his knee in service when moving 
some office equipment, and had severe pain and was unable to 
bend it.  He reported that after service he had knee pain 
from time to time.  The veteran also testified that he 
injured his back in service lifting a special 100 pound 
typewriter, and was hospitalized for seven days after that 
incident.  He further recounted having symptoms and surgeries 
since service.  

The veteran has also presented competent medical opinions 
linking current lumbar spine and left knee disorders to 
service.  In this regard, a letter dated in February 2007 
from H. Harris Pittman, M.D., reflects that he stated that he 
had treated the veteran for about five years for degenerative 
lumbar disk disease.  He reported that he had reviewed the 
veteran's service medical records and found it to be apparent 
that the veteran's back problems dated from a low back injury 
that he suffered in the military around September 1963.  He 
noted that the veteran had been operated on in 1970 for an 
extruded disk fragment on the right at L4-5. and had further 
problems at that same level requiring another surgery in 
April 2002.  He concluded that "Based on the records 
available, it would be my opinion [with] relatively good 
medical certainty that his degenerative disk problems date 
back to the time that he was service in the Armed Forces."  

Similarly, a letter dated in February 2007 from Sidney A. 
Bell, M.D., reflects that he first saw the veteran in 1993 
for pain and arthritic changes in the left knee.  He offered 
an opinion that "It certainly appears that [the veteran's] 
left knee problems are post-traumatic or post-injury related, 
and that the injury probably occurred when he was on active 
duty with the Air Force.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claims of entitlement to 
service connection for a lumbar spine disorder and a left 
knee disorder raises a reasonable possibility of 
substantiating the claims.  The Board also notes that the 
previously considered evidence did not include any testimony 
such as that given by the veteran during the hearing held in 
February 2007.  The testimony added additional information 
such as the events which occurred during service and the 
effect which those events had on the veteran.  Moreover, the 
Board notes that some of the medical evidence indicates that 
events during service have played a role in the veteran's 
current physical difficulties.  Therefore, the Board 
concludes that new and material evidence has been presented 
to reopen the claim of entitlement to service connection for 
a lumbar spine disorder and a left knee disorder.  


ORDER

The request to reopen a claim for service connection for a 
lumbar spine disorder and a left knee disorder is granted.  
To this extent only, the appeal is granted.  


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the reopened claims for service 
connection.  The Board finds that additional efforts should 
be made to obtain the service records pertaining to treatment 
described by the veteran as having been rendered during 
service.  The Board notes that service hospitalization 
records are sometimes stored separately from the remainder of 
the veteran's service medical records.  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The examination conducted for the VA 
in April 2006 reflects that the diagnosis was left knee scar 
from left knee replacement.  However, the examiner did not 
offer an opinion as to whether the current left knee 
disability or the back disability was related to service.  
The examiner stated that the left knee scar was "not related 
to established diagnosis," however, the meaning of that 
statement is unclear.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also contact the National 
Personnel Records Center and request any 
hospitalization records which are stored 
separately from the veteran's other service 
medical records, to include the seven day 
hospitalization for back problems in April 
1963 described by the veteran in his 
testimony and verified by a clinical record 
cover sheet contained in his service medical 
records.   

2.  Thereafter, the RO should make 
arrangements to afford the veteran an 
orthopedic examination.  The examiner should 
review the claims file, including the 
veteran's service medical records.  The 
examiner is requested to offer a medical 
opinion as to the likelihood that the 
veteran's currently diagnosed lumbar spine 
and left knee disorders are related to 
service.  The examiner should specifically 
comment as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a currently found 
disorder was incurred during service, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should also 
comment as to whether there is evidence of 
the presence of arthritis within the first 
year after service.  

3.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


